Citation Nr: 0700900	
Decision Date: 01/11/07    Archive Date: 01/24/07

DOCKET NO.  03-22 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel
INTRODUCTION

The veteran served on active duty from September 1961 to 
September 1964.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  The RO, in pertinent part, denied 
the benefits sought on appeal.

A videoconference hearing was held in June 2004 before the 
undersigned Veterans Law Judge.  A transcript of the 
testimony is in the claims file.

The claims were previously before the Board in September 2004 
and remanded for further development and adjudication.  That 
having been completed, the claims are now ready for appellate 
disposition.


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  Bilateral hearing loss was not incurred during the 
veteran's period of active duty service.

3.  Bilateral tinnitus was not incurred during the veteran's 
period of active duty service.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.303, 3.385 (2006).

2.  The criteria for the establishment of service connection 
for bilateral tinnitus are not met.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2005) redefined VA's duty to assist the 
veteran in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, in a letter dated in August 2002, the RO 
provided notice to the veteran regarding what information and 
evidence was needed to substantiate the claims for service 
connection, as well as what information and evidence must be 
submitted by the veteran, what information and evidence will 
be obtained by VA, and the need for the veteran to advise VA 
of or submit any further evidence relevant to the claim.  An 
additional VCAA letter was sent in October 2004, which 
further notified the veteran to submit any evidence in his 
possession that pertained to the claims.   

The record reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the veteran.  
Specifically, the information and evidence that have been 
associated with the claims file includes the veteran's 
service medical records; VA outpatient treatment records; 
reports of VA examination; private medical records; and the 
transcript from the veteran's June 2004 video conference 
hearing.

The RO attempted to obtain private medical records from LTV 
Steel; however, the request resulted in a negative response.  
In February 2005, the Vice President and Controller indicated 
that LTV was in the final stages of liquidation and thus, 
they no longer had personnel or medical records of the 
veteran.  Any further attempts to obtain these records would 
be futile.  38 C.F.R. § 3.159(c)(1).    

The Board also notes that the veteran reportedly has been 
receiving Social Security disability benefits since 1984.  
However, the veteran indicated to a VA examiner that this is 
due to lumbar and cervical disabilities.  Thus, these records 
need not be obtained as they are not relevant to the claims 
on appeal.

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence. There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the veteran.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claims for service 
connection, any question as to an appropriate disability 
rating or effective date to be assigned is rendered moot.  
Any error in the sequence of events or content of the notice 
is not shown to have any effect on the case or to cause 
injury to the claimant.  Thus, any such error is harmless and 
does not prohibit consideration of these matters on the 
merits.  See Dingess, supra; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and sensorineural hearing 
loss becomes manifest to a degree of 10 percent within one 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his multiple contentions; 
service medical records; VA outpatient treatment records; 
reports of VA examination; private medical records; and the 
transcript from the veteran's June 2004 video conference 
hearing.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The veteran contends that he is entitled to service 
connection for bilateral hearing loss and tinnitus. 
Specifically, he contends that he was exposed to loud noise 
in service when he worked as an aircraft mechanic for B2B 
cargo planes.  After careful consideration of all procurable 
and assembled data, the Board finds that service connection 
for bilateral hearing loss and tinnitus is not warranted.  

In this regard, the veteran's August 1961 enlistment 
audiological evaluation showed the veteran received a 15/15 
bilaterally on the whispered voice test.  There were no 
complaints or treatment for bilateral hearing loss or 
tinnitus during service.  

On the July 1964 separation audiological evaluation, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15 (30)
15 (25)
15 (25)
-
15 (20)
LEFT
15 (30)
15 (25)
15 (25)
-
15 (20)

(NOTE: Prior to November 1967, audiometric results were 
reported in standards set forth by the American Standards 
Association (ASA).  Those are the figures on the left of each 
column and are not in parentheses. Since November 1, 1967, 
those standards have been set by the International Standards 
Organization (ISO)-American National Standards Institute 
(ANSI).  In order to facilitate data comparison, the ASA 
standards have been converted to ISO-ANSI standards and are 
represented by the figures in parentheses.)

The first post-service indication of hearing loss is 
contained in the June 2002 Agent Orange Registry Examination, 
some 38 years after the veteran's separation from active duty 
service.  The examiner noted the veteran's hearing was 
"obviously impaired," but did not perform a formal test.  
The veteran's external auditory canals were normal and his 
tympanic membranes were intact.

Upon VA authorized audiological testing in February 2003, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
75
85
LEFT
35
35
50
75
75

Speech recognition was considered good at 96 percent in the 
right ear and 94 percent on the left.  The examiner noted the 
veteran complained of constant bilateral tinnitus described 
as a high pitch tone since military service.  The veteran 
reported both military and occupational noise exposure.  He 
stated that he did not wear ear protection during service.  
He further informed the examiner that he worked 20 years at 
LTV steel but only recalled an initial employment audiogram 
and no annual monitoring.  

The examiner concluded the veteran had normal range of 
hearing through 2000 hertz on the right dropping sharply to 
severe sensorineural hearing loss at 3000 hertz and above.  
The left ear hearing loss was considered mild through 1500 
hertz, moderate at 2000 hertz, and dropping to severe at 3000 
hertz and above.  Tympanometry indicated normal eardrum 
mobility.

Upon VA examination in July 2003, the veteran also relayed a 
history of continuous tinnitus.  He reported in-service 
exposure to significant amounts of loud noises.  He denied 
hearing protection other than a helmet.  He also reported 
exposure to loud noise after service when he worked in a 
steel mill, where hearing protection was worn.  The examiner 
reviewed the findings of the February 2003 audiogram and 
concluded the veteran had high frequency hearing loss 
consistent with loud noise exposure.  He further diagnosed 
the veteran with continuous tinnitus.  No nexus opinions were 
provided.

In June 2004, the veteran presented testimony before the 
undersigned.  He testified that he was exposed to loud noises 
while performing duties as an aircraft mechanic in service.  
He indicated that tinnitus began during service and hearing 
loss subsequent to his discharge; however, he denied any in 
service treatment for either of the claimed conditions.  He 
further testified that he was a millwright for 20 years after 
his discharge from service.

Finally, the veteran was afforded a VA audiogram in November 
2004.  The veteran again endorsed both military and 
occupational noise exposure.  The veteran reported using 
hearing protection in his post-service employment, but not 
during service.  The veteran did indicate that since his 
retirement he performs woodworking and uses a circular saw 
and a router.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
30
75
85
LEFT
40
25
50
75
75

Word recognition scores were good with 96 percent 
bilaterally.  Tympanometry showed normal eardrum mobility and 
middle ear pressure bilaterally.  

The examiner reviewed the veteran's service medical records 
and opined given the veteran's normal range of hearing at 
discharge, it was not likely that the veteran's hearing loss 
was the result of his military duty.  He further concluded it 
was more likely that the veteran's hearing loss was due to 
his work-related noise exposure, recreational history, and 
presbycusis or the aging process.  With regard to the claim 
for tinnitus, the examiner noted there was no documentation 
in the record of tinnitus until the February 2003 
examination.  Thus, tinnitus was not likely the result of 
military duty.

In the instant case, it appears there is a 39-year 
evidentiary gap in this case between the veteran's active 
service and the earliest objective medical evidence of 
bilateral hearing loss and tinnitus upon VA examination in 
February 2003.  The Board notes that while hearing loss was 
noted upon Agent Orange Registry Examination in June 2002, 
there was no formal testing.  Thus, the evidence does not 
establish hearing loss within one year following discharge 
from service and service connection on a presumptive basis is 
not warranted.

Additionally, while the Board recognizes that the veteran was 
exposed to noise during service, the only opinion regarding 
the etiology of his current hearing loss is against the 
claim.  Specifically, following review of the claims file and 
examination of the veteran, the November 2004 VA examiner 
opined that it was not likely that his current hearing loss 
was due to service based on the audiogram at discharge from 
service which was within normal limits.  The examiner further 
stated that the current hearing loss is more likely due to 
employment, recreational history and the aging process.  With 
regard to tinnitus, the July 2003 examiner appeared to opine 
that tinnitus should be compensated.  However, this opinion 
was rendered without benefit of claims file review, and is 
entitled to less weight.  See Madden v. Gober, 123 F.3d 1477, 
1481 (Fed. Cir. 1997) (the Board is entitled to discount the 
weight, credibility, and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence).  Conversely, the November 2004 examiner 
reviewed the entire claims file and opined that tinnitus is 
not likely the result of military service.  As this opinion 
was provided following review of the entire claims file, it 
is highly probative.  See Owens v. Brown, 7 Vet. App. 429, 
433 (1995) (an opinion that is based on review of the medical 
evidence is more probative than an opinion that is based on 
the veteran's reported history).

While the veteran contends that bilateral hearing loss and 
tinnitus have been present since his period of active 
military service and related thereto, his statements do not 
constitute competent evidence of a medical nexus opinion.  
Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  

For the reasons set forth above, the Board finds that the 
preponderance of the evidence is against the claims, and the 
appeals must therefore be denied.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.


____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


